Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/21/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “aperture 632” and “securing member 642”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “securing member” in claims 1 and 4-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [0144]:” the securing member 642 (e.g. a pin, a bolt, a clip, a screw, a rod, etc.)”.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “disengageable rolling element” in claim 6.
Paragraph [0156]:” rolling elements (e.g., wheels)”.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measuring tool” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [0160]:” a measuring tool 802 (e.g., a tape measure, measuring strip, a ruler, etc.)”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "extension members aperature" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Only an extension member has previously been recited. In order to proceed, the Office will interpret the claim such as --extension member apertures--.
Claim 5 recites the limitation "extension members" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Only an extension member has previously been recited and therefore it is unclear if Applicant is now claiming multiple extension members or if there is a typographical error and/or if Applicant is referring to the male extension member apertures. In order to proceed, the claim will be interpreted such as --the male extension member apertures--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being aniticpated by Sheehan (US 20080076641).
Regarding Claim 1, Sheehan teaches an adjustable jerk block 110 (The Office takes the position that the device of Sheehan is capable of being used as a jerk block. Refer to MPEP 2111.02    Effect of Preamble [R-10.2019]) comprising:                   a table top 112;                   a leg 118,119 connected to the table top, wherein the leg is configured to hold the table top a distance from a floor (Refer to Fig. 5), the leg comprising:                    a leg sheath 118 comprising a leg sheath aperture 121; Refer to Fig. 5 Paragraph [0027]-[0028]).
Regarding Claim 2, Sheehan continues to teach wherein the securing member 125 is affixed to the leg sheath 118 and further comprises a spring-loaded pop-pin that automatically engages the leg sheath aperture 121 and one of the male extension member apertures 138 (Refer to Fig. 5 Paragraph [0027]:” The plunger pins 125, which are spring loaded, are inserted through the aligned openings and locked to connect each of the first and second support platforms 112, 114 to the base portion 126.”).
Regarding Claim 4, Sheehan continues to teach wherein the male extension member apertures 138 are arranged substantially vertically along the male extension member 119.
Regarding Claim 6, Sheehan continues to teach wherein the jerk block further comprises a disengageable rolling element 62 that allows free movement of the jerk block along the floor when in an engaged position and which does not allow free movement of the jerk block when in the disengaged position (Refer to Paragraph [0020] As shown on the right hand side of FIG. 1, a set of wheels 62 is attached to one of the support members 30…..Accordingly when the bench 10 is horizontal, the wheels 62 do not engage the support surface 100. However, by lifting the bench 10 and rotating it about the support member 30, the wheels 62 can be brought into engagement with the support surface 100 and the bench 10 can be moved by rolling it on the wheels 62
Regarding Claim 7, Sheehan continues to teach wherein the foot member further comprises an alignment aperture 135 configured to allow a portion of the floor 100 below the foot 134 to be visible and to allow proper positioning of the jerk block on the floor (Refer to Paragraph [0025]:” The exercise bench 110 has a base portion 126 that includes a pair of support members 130 which, as shown in FIG. 5, are horizontal. The support members 130 have fastening end caps 134 with openings 135 in order that the exercise bench 110 is capable of being fastened to the support surface 100 with, for example, fasteners 139 such as bolts.”….The Office takes the position that the opening 135 allows a portion of the floor to be seen before inserting the bolts for securement).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being aniticpated by Selle (US 4648595) as evidenced by Mclntosh (US 4205838).
Regarding Claim 1, Selle teaches an adjustable jerk block 10(The Office takes the position that the device of Selle is capable of being used as a jerk block. Refer to MPEP 2111.02    Effect of Preamble [R-10.2019]) comprising:                   a table top 13;                   a leg 16 connected to the table top, wherein the leg is configured to hold the table top a distance from a floor (Refer to annotated Fig. 2 below), the leg comprising:                    a leg sheath comprising a leg sheath aperture;                   a male leg extension member comprising male leg extension members aperture (Refer to annotated Fig. 2 below); and 
    PNG
    media_image1.png
    734
    557
    media_image1.png
    Greyscale
                  a securing member configured to engage the leg sheath and the male leg member to hold the table top at a preselected height (Refer to Col 2 Lines 55-65:” The major differences in this metal version of the invention are the telescoping support legs 16, which facilitate adjustability of the unloading shelf height for ease of use with a variety of weight disk diameters. The adjustability feature also allows the proper height difference to be maintained between the safety supports and the unloading shelves to facilitate transfer of the barbell from one to the other, and vice versa.”..Although the securing member is not expressly disclosed, the Office takes the position that it is inherent that the telescoping legs of Selle comprise a securing member in order to lock the telescoping legs as evidenced by Mclntosh, such securing members 16 for telescoping legs are known); and                   a foot member connected to the leg 16 and configured to provide traction between the jerk block and the floor (Refer annotated Fig. 2 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan (US 20080076641) in view of Butler (US 20140080685).
Regarding Claim 3, Sheehan teaches the claimed invention as noted above but fails to teach wherein the leg sheath further comprises a handle positioned in proximity to the pop-pin such that a single hand from a user can simultaneously grasp the handle and release the pop-pin. Butler teaches a pop-pin locking member 120a comprising a handle 134 positioned in proximity to the pop-pin such that a single hand from a user can simultaneously grasp the handle and release the pop-pin 120a (Refer to Fig. 4 Paragraph [0051]:” The illustrated attachment portion 120b includes a handle 134 for use in moving the carriage 120 to one of the different desired locations along the selector post 126”). Butler is analogous with Applicants invention in that they both teach adjustable member comprising a locking member and therefore it would have been obvious to modify the device of Sheehan such that there is comprises a handle positioned on the sheath 118 in proximity to the pop-pin 125 of Sheehan such that a single hand from a user can simultaneously grasp the handle and release the pop-pin 125, and/or allow for a user to grip the handle and move/adjust the sheath/top plate to be while holding the securing member 125 in an unlocked position before releasing the pop-pin to lock the leg 118,119.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan (US 20080076641) in view of Wilkinson (US 5127647).
Regarding Claim 5, Sheehan teaches the claimed invention as noted above but fails to expressly disclose wherein the male extension members 138 are arranged at a distance of 2 inches from one another. Wilkinson teaches an exercise device comprising telescoping legs 20,24 comprising apertures 26 for locking via a spring loaded pin 28, such that the apertures 26 are spaced a distance of 2 inches from one another (Refer to Fig. 5A Col 3 Lines 10-12:” Holes 26 are spaced apart to provide, for example, two inch incremental height adjustment of platform 1”). Wilkinson is analogous with Applicants invention in that they both teach height adjustable platforms and therefore it would have been obvious to modify the apertures of Sheehan to be two inches apart since Wilkinson teaches that such distance is suitable for height adjustable and therefore does not patentably distinguish the invention over prior arts.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selle (US 4648595) as evidenced by Mclntosh (US 4205838) in view of Raiten et al (US 20140194266).
Regarding Claim 8, Selle as evidenced by Mclntosh teaches the claimed invention as noted above, Selle continues to teach a length adjusting member 11,12 to allow adjusting a distance between a first jerk block 13 and a second jerk block 14, but fails to expressly disclose a measuring tool deployable from the jerk block, wherein the measuring tool allows the distance between the jerk block and the second jerk block to be measured. Raiten et al teaches an adjustable device comprising a measuring tool to allow measurements between two members (Refer to Paragraph    [0024]:” In certain embodiments one or more of the adjustable portions can be configured with a measuring device (e.g., ruler, goniometer, dynamometer, force meter, etc.) to quantitate either distance, range of motion, force, or any other measurable parameter. These measurements can be used, for example, to record progress in range of motion, record changes in strength, or to record various parameters or settings associated with a particular subject.”). Raiten et al is analogous with Applicants invention in that they both teach distance adjustable devices and therefore it would have been obvious to modify the length adjusting member 11 of Selle to be in view of Raiten et al such that there is providing a measuring device to allow a user to measure the distance between the two jack blocks for the purpose of record or keeping track of a distance when having to change the distance of the device for different bar lengths.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for pertinent prior arts to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784